Citation Nr: 1214940	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-23 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, including as due to diabetes mellitus, type II.

3.  Entitlement to service connection for coronary artery disease, including as due to diabetes mellitus, type II.

4.  Entitlement to an initial increased rating for spindle cell carcinoma of the lung, status post right middle lobectomy, due to asbestos exposure (lung disability), currently rated at 30 percent, for the period prior to November 29, 2011.

4.  Entitlement to an initial increased rating for spindle cell carcinoma of the lung, status post right middle lobectomy, due to asbestos exposure (lung disability), currently rated at 30 percent, for the period from November 29, 2011.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from June 1954 to September 1957, from May 1959 to February 1969, and from November 1974 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for a lung disability and assigned an initial 30 percent rating, and denied service connection for diabetes mellitus, type II, coronary artery disease, and hypertension.  The Veteran perfected an appeal as to the assigned disability rating and the RO's denial of his service connection claims.

The issues of entitlement to a and initial increased rating for spindle cell carcinoma of the lung, status post right middle lobectomy, due to asbestos exposure, for the period from November 29, 2011 and a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The evidence of record preponderates against a finding that diabetes mellitus, type II, had its onset in service, within the first post service year, or is otherwise related to military service, including exposure to Agent Orange. 

2.  The evidence of record preponderates against a finding that hypertension had its onset in service or within the first post service year, or is otherwise related to military. 

3.  The evidence of record preponderates against a finding that coronary artery disease had its onset in service or within the first post service year, or is otherwise related to military. 

4.  For the period prior to November 29, 2011, the service-connected lung disability has been most accurately depicted by diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 40-to 55-percent of predicted value.  Forced expiratory volume (FEV)-1 less than 40 percent of predicted value, or; the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) less than 40 percent; or (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization); or, episode(s) of acute respiratory failure, or; a veteran who requires outpatient oxygen therapy is not demonstrated.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011): 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107: 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.207, 3.309.

3.  Coronary artery disease was not incurred in or aggravated by active military service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107: 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.207, 3.309.

4.  For the period prior to November 29, 2011, the schedular criteria for an initial rating of 60 percent, but no higher, for spindle cell carcinoma of the lung, status post right middle lobectomy, due to asbestos exposure are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 6819-6844 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In March 2007, April 2009 and November 2010 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  A March 2011 letter regarding another claim provided notice as to the assignment of appropriate disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the appellant with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

Further, in October 2007, November 2010, and November 2011, VA examinations were performed regarding the Veteran's lung disability, and the reports are of record. 

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there are current diagnoses of diabetes mellitus, hypertension, and coronary artery disease, there is no true indication those disabilities are associated with service.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating these disabilities to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arteriosclerosis, cardio-vascular renal disease, including hypertension, and diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.
In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as difficulty swallowing or gastrointestinal reflux, the Veteran is not competent to provide evidence as to more complex medical questions such as the etiology of diabetes or cardiovascular pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

1.  Diabetes Mellitus, Type II, Including as Due to Exposure to Agent Orange.

In this case, the Veteran contends, in pertinent part, that he was exposed to Agent Orange in service that caused or contributed to his post service diagnosis of, and treatment for, diabetes mellitus, type II.  In his April 2006 initial claim, and June 2008 notice of disagreement (NOD), he asserts that he was exposed to Agent Orange while serving "in the waters surrounding Vietnam". 

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of the Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed.Reg. 63604 (1997).  Specifically, the General Counsel has concluded that in order to establish qualifying service in Vietnam, a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Id.  Service in the Republic of Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, specified diseases, including diabetes mellitus, shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

The first determination to be clarified is whether the Veteran was exposed to Agent Orange.  The above-described presumptions apply only to Veterans who actually served on the land mass of the Republic of Vietnam. 

The Veteran contends his diabetes mellitus may have been caused by his exposure to Agent Orange, specifically when he was in waters surrounding Vietnam.  In his April 2006 formal claim for service connection, the Veteran said that he served on a Navy aircraft carrier "in the waters off Vietnam" but did not "know if we had Agent Orange" aboard that ship and, in his June 2008 NOD, reiterated his claimed exposure.  He did not indicate that he set foot on the land mass of the Republic of Vietnam.  

Service records do confirm that the Veteran served aboard the USS FRANKLIN D. ROOSEVELT (CVA-42) that was in the official waters of the Republic of Vietnam during 1966 from August 9 to September 12, October 1 to October 3, October 19 to November 4, November 24 to December 28; and from January 20 to January 21, 1967.  However, in July 2007, the service department said it was unclear if the Veteran had in-country service in the Republic of Vietnam.  He has not said that he ever disembarked from his ship onto the Vietnam land mass.  Service records show that the Veteran was awarded the Vietnam Service Medal (VSM), the National Defense Service Medal, and the Republic of Vietnam Campaign Medal.  The VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and the contiguous waters or airspace thereover, as well as for those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, September 1996).  Therefore, his receipt of the VSM and the other medals, while certainly commendable in their own right, are not indicative of his actual service on the landmass of Vietnam or inland waterways.  See Haas v. Peake, 525 F.3d at 1168.  There is no evidence of record to show that the Veteran set foot on the land mass of the Republic of Vietnam during his active military service.

The Board finds that the Veteran did not serve on the landmass of Vietnam and, thus, did not have qualifying service in the Republic of Vietnam during the Vietnam era.  Haas v. Peake, 525 F.3d at 1168.  Thus, service connection for diabetes mellitus, type II, cannot be granted on a presumptive basis.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Furthermore, there is no convincing evidence of herbicide exposure while on board the aircraft carrier off the coast of the Republic of Viet Nam or at any other time in service.   

The Veteran has not asserted, and the evidence does not reflect, that he was diagnosed with diabetes mellitus in service.  His service treatment records are not referable to complaints or diagnosis of, or treatment for, diabetes mellitus, type II.  A May 1973 service examination report indicates an area of decreased sensation to pinprick in his left hand ring and little fingers for which the Veteran was referred for a neurology evaluation.  That referral indicates that the Veteran had a family history of diabetes.  Blood sugar testing was recommended but test results are not of record.  Results of a periodic service examination in 1974, and his 1975 pre retirement examination, are not referable to complaints or diagnosis of diabetes.

Post-service, VA and non VA medical records reflect that the Veteran was treated for diabetes mellitus starting in 1992 (according to an undated medical problem list from the Naval Hospital of Jacksonville), nearly 18 years after his retirement from active service.  In a May 28, 2008 signed statement, M.J., M.D., said that he treated the Veteran for a number of years, for problems that included a history of AV block with a pacemaker, hypertension, and diabetes.

The Veteran has contended that service connection should be granted for diabetes mellitus, type II.  Although the evidence shows that the Veteran currently has diabetes mellitus, type II, no competent evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his endocrine system was normal on separation from service and the first post service evidence of record of diabetes mellitus is reported to be from 1992, more than eighteen years after the Veteran's separation from service. 

The United States Court of Appeals for Veterans Claims (Court) has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  There are no grounds to grant the appellant's claim on a direct-incurrence basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.§ 3.303. 

The preponderance of the objective and credible evidence of record is against Veteran's claim for service connection for diabetes mellitus, type II, and it is denied.

2.  Hypertension, Including as Due to Diabetes Mellitus, Type II.

In his June 2008 NOD, the Veteran contended that he had hypertension secondary to his diabetes mellitus, type II.  Given the Board's determination, herein, denying his claim for service connection for diabetes type, II, the Veteran's claim for service connection for hypertension as due to diabetes mellitus, type II, fails.  See 38 C.F.R. § 3.310.

Considering the Veteran's claim on a direct basis, service treatment records do not reflect complaints or diagnosis of, or treatment for hypertension and such was not noted when he was examined prior to retirement in 1975.

Post service, the VA and non-VA medical records show that the Veteran was treated for hypertension starting in 1992 (according to the undated medical problem list from the Naval Hospital of Jacksonville record), nearly 18 years after his retirement from active service.  See Mense v. Derwinski and Maxson v. Gober, supra.

The Veteran has contended that service connection should be granted for hypertension.  Although the evidence shows that the Veteran currently has hypertension, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his blood pressure and cardiovascular system were normal on separation from service and the first post service evidence of record of coronary artery disease is reportedly from 1992, more than eighteen years after the Veteran's separation from service. 

The preponderance of the evidence is against the Veteran's claim for service connection for hypertension and the claim is denied.

3.  Coronary Artery Disease, including as due to Diabetes Mellitus, type II.

In his June 2008 NOD, the Veteran also contended that he had coronary artery disease secondary to his diabetes mellitus, type II.  Given the Board's determination, herein, denying his claim for service connection for diabetes type, II, the Veteran's claim for service connection for coronary artery disease as due to diabetes mellitus, type II, fails.  See 38 C.F.R. § 3.310.

Considering the Veteran's claim on a direct basis, service treatment records are not referable to complaints or diagnosis of, or treatment for coronary artery disease and a cardiovascular abnormality was not noted when he was examined prior to retirement in 1975.

Post service, the VA and non-VA medical records show that the Veteran was treated for cardiovascular disease starting in 1999, nearly 25 after his retirement from active service.  He was privately hospitalized for treatment of atrioventricular block in December 2003.  See Mense v. Derwinski and Maxson v. Gober, supra.

The Veteran has contended that service connection should be granted for coronary artery disease.  Although the evidence shows that the Veteran currently has heart disease, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his cardiovascular system was normal on separation from service and the first post service evidence of record of coronary artery disease is from 1999, nearly twenty five years after the Veteran's separation from service. 

The preponderance of the evidence is against the Veteran's claim for service connection for coronary artery disease and the claim is denied

All Claimed Disorders

While the Veteran maintains that he has diabetes mellitus, type II, as due to exposure to Agent Orange in active service, and hypertension and coronary artery disease as due to diabetes mellitus, type II, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as chest pain, a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claims for service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange, and hypertension and coronary artery disease, including as due to diabetes mellitus, type II, and his claims are therefore denied.

B. Increased Rating for Spindle Cell Carcinoma of the Lung, Status Post Right Middle Lobectomy 

The present appeal involves the Veteran's claim that the severity of his service-connected lung disability warrants a higher initial disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2011).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

The Veteran's statements describing the symptoms of his service-connected lung disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The November 2007 rating decision on appeal granted service connection for a lung disability and assigned an initial 30 percent rating under Diagnostic Code 6819-6844, effective from April 2006 when the RO received his claim.

The regulation governing pulmonary/respiratory impairment resulting from lung cancer provides that when there has been no recurrence or metastasis of the cancer, the remaining disability shall be rated on the residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819.  Diagnostic Code 6844 provides that post-surgical residuals of lobectomy will be rated under the general rating formula for restrictive lung diseases. 

A 30 percent rating is assigned for FEV-1 measured at 56 to 70 percent of predicted value; or FEV-1/FVC of 56 to70 percent of predicted value; or, DLCO (SB) measured at 56-65 percent of predicted value.  Id. 

A 60 percent rating is assigned for FEV-1 measured at 40-55 percent of predicted value, or FEV-1/FVC of 40-55 percent; or, DLCO (SB) measured at 40-55 percent of predicted value; or maximum exercise capacity at 15- 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  

The maximum 100 percent rating is assigned for FVC measured at less than 40 percent of that predicted; or DLCO (SB) measured at less than 40 percent predicted; or maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or cor pulmonale or pulmonary hypertension; or requires outpatient oxygen therapy. 

Post-bronchodilator studies are required when pulmonary function tests are conducted for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal.  38 C.F.R. § 4.96(d)(4) (2011).  When evaluating based on pulmonary function test results, post-bronchodilator results are to be used in applying the evaluation criteria unless the post- bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, pre-bronchodilator results are to be used for evaluation purposes.  See 38 C.F.R. § 4.96(d)(5) and (6) (2011).  In essence, the regulation requires that the better of the pre- or post-bronchodilator scores are to be used when rating under DC 6844. 

Thus, to warrant a higher rating, the evidence must show FEV-1 of 40- to 55 percent of predicted value, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).

Private medical records from H.L., M.D., a lung specialist, dated from 2000 to 2008, include an October 31, 2005 record that reflects pre bronchodilator results of FVC of 68 percent of predicted value, FEV-1 62 percent of predicted value, FEV1/FVC of 90 percent and DLCO uncorrected of 59 percent and corrected of 65 percent.  Post bronchodilator results revealed FVC of 58 percent, FEV-1 of 57 percent predicted and FEV1/FVC of 97 percent.  The examiner commented that there was good patient effort and cooperation.

An April 10, 2006 private clinical record from Dr. H.L. indicates that the Veteran complained of bilateral edema and exertional dyspnea.  He reported that he was doing well but was gaining weight and had some lower extremity swelling.  Objectively, respiratory examination revealed no shortness of breath, cough, or wheezing.  He denied chest pain, palpitations, syncope, near syncope, dyspnea and/or peripheral edema.

A July 19, 2006 private medical report reflects pre bronchodilator results of FVC of 59 percent of predicted value, FEV-1 53 percent of predicted value, FEV1/FVC of 87 percent and DLCO uncorrected of 50 percent and corrected of 55 percent.  Post bronchodilator results revealed FVC of 67 percent, FEV-1 of 63 percent predicted and FEV1/FVC of 93 percent.  The examiner commented that there was good patient effort and cooperation.

A July 10, 2007 private medical report reflects pre bronchodilator results of FVC of 63 percent of predicted value, FEV-1 58 percent of predicted value, FEV1/FVC of 92 percent and DLCO uncorrected and corrected of 47 percent.  Post bronchodilator results revealed FVC of 67 percent, FEV-1 of 62 percent predicted and FEV1/FVC of 93 percent.  The examiner commented that there was good patient effort and cooperation.

In October 2007, the Veteran underwent VA examination.  According to the examination report, he said he did not take respiratory medications or require oxygen.  He reported a moderate degree of shortness of breath but there was no shortness of breath observed on examination.  Breathing was noted to be unlabored and even.  Breath sounds were absent in the lower right lung field and present in the upper fields.  There was no evidence of wheezing, rhonchi, or rales.  Heart examination revealed a regular rate and rhythm and there was no peripheral cyanosis or clubbing.  Results of a chest x-ray taken at the time showed evidence of right thoracic surgery with scarring in the hemithorax.    

Pulmonary function tests revealed pre bronchodilator results of FVC of 66 percent of predicted value, FEV-1 60 percent of predicted value, and FEV1/FVC of 76 percent.  Post bronchodilator results revealed FVC of 62 percent, FEV-1 of 59 percent predicted and FEV1/FVC of 72 percent.  DLCO levels were not provided.

A May 21, 2008 private medical report reflects pre bronchodilator results of FVC of 59 percent of predicted value, FEV-1 55 percent of predicted value, FEV1/FVC of 92 percent and DLCO uncorrected of 51 percent and corrected of 55 percent.  Post bronchodilator results revealed FVC of 57 percent, FEV-1 of 60 percent predicted and FEV1/FVC of 105 percent.  The examiner commented that there was good patient effort and cooperation.  Further, Dr. H.L. commented that the FVC, FEV-1, VEV-1/FVC ratio and other results were reduced indicating airway obstruction.  Airway resistance was normal and lung volumes were reduced.  There was no significant response after administration of bronchodilators.  The reduced diffusing capacity indicated a moderately severe loss of functional alveolar capillary surface.  The conclusion was moderately severe airway obstruction present.  The diffusion defect and reduced lung volumes suggested an early parenchymal process.  It was noted that, given the severity of the diffusion defect, studies with exercise would be helpful to evaluate the presence of hypoxemia.

A June 1, 2010 private medical record from Dr. H.L. reveals pre bronchodilator results of FVC of 69 percent, FEV-1 of 65 percent, FEV1/FVC of 93 and DLCO uncorrected of 46 percent and corrected of 49 percent.  Post bronchodilator results revealed FVC of 67 percent, FEV-1 of 66 percent predicted and FEV1/FVC of 98 percent.  It was noted that the FVC, FEV-1, FEV-1/FVC ration and other results were reduced, indicating airway obstruction.  The airway resistance was normal.  There was no significant response after administration of bronchodilators.  The reduced diffusing capacity indicates a moderately severe loss of functional alveolar capillary surface.  Maldistribution of ventilation was indicated by the difference between the alveolar volume and the total lung capacity.  The report concluded that the diffusion defect and reduced lung volumes suggest an early parenchymal process.  Moderate airway obstruction was present.  Dr. H.L. again commented that, in view of the severity of the diffusion defect, studies with exercise would be helpful to evaluate the presence of hypoxemia.  

In a November 2010 VA examination report, it was noted that the Veteran received no other treatment since his 1995 right pneumonectomy.  He complained of having a frequent cough and dyspnea.  He had shortness of breath with mild exertion such as walking and climbing stairs.  He denied fever, weight loss, daytime hypersomolence and hemoptypsis.  He used an Albuterol Inhaler several times per week when he experienced shortness of breath.  The Veteran denied any limitations on his ability to perform his activities of daily living but was no longer able to do activities that required prolonged walking and heavy lifting.  He was unable to exercise and was only able to walk about 5 to 10 minutes before having to stop and rest.  He said that he was laid off from his job one year after his surgery (in 1966) "because [he] could no longer perform the job duties as a security supervisor at the Federal Law Enforcement Center in Brunswick, Georgia".  

Objectively, the Veteran was well-nourished and well developed.  His respirations were even and unlabored.  His lungs were clear to auscultation bilaterally with no accessory muscle use noted.  Results of a computed tomography (CT) privately performed in October 2010 showed no mediastinal mass or adenopathy.  There were a few scattered partially calcified pleural plaques noted throughout the lung bilaterally.  The lungs were clear with no evidence of pulmonary nodules, infiltrates or fluid.  The impression was no acute cardiopulmonary processes-mild amount of scattered partially calcified pleural plaques.  

Further, the examination revealed pre bronchodilator results of FVC of 64 percent, FEV-1 of 58 percent, and FEV1/FVC of 90.  Post bronchodilator results revealed FVC was unchanged, FEV-1 of 62 percent predicted and FEV1/FVC of 95 percent.  DLCO levels were not provided.  The diagnosis was status post right lung lobectomy for treatment of spindle cell carcinoma.  It was noted that pulmonary function tests revealed evidence of mild obstructive defect with no significant response to bronchodilator. 

Based on the evidence above, and giving the Veteran the benefit of the doubt, the Board finds that the objective medical evidence of record more nearly approximates the criteria for a 60 percent rating for his service connected lung disability.  This is so because DLCO (SB) levels of 40-to 55-percent of predicted value were reported in all the private tests performed by the Dr. H.L., the lung specialist, since 2006.  
Both the corrected and uncorrected values were within this range.  VA testing prior to November 2011 did not include DLCO (SB) levels and there is nothing to dispute the private testing results.  In the November 2011 VA examination report, it was noted that DLCO most accurately reflects the Veteran's pulmonary function.  Therefore, the evidence does justify a higher rating.  38 C.F.R. § 4.97, DC 6844.

However, FEV-1 less than 40 percent of predicted value, or FEV-1/FVC less than 40 percent; or, DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; a veteran who requires outpatient oxygen therapy is not demonstrated such as to warrant a rating in excess of 60 percent..

Resolving all reasonable doubt in the Veteran's favor, an initial 60 percent rating, but no higher, is awarded for his service-connected lung disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.

The Board has also considered whether the Veteran's lung disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson, 21 Vet. App. at 505.  Here, staged ratings are not warranted for the Veteran's service-connected lung disability for the period being adjudicated in this decision. 


ORDER

Service connection for diabetes mellitus, type II, including as due to exposure to Agent Orange, is denied.

Service connection for hypertension, including as due to diabetes mellitus, type II, is denied.

Service connection for coronary artery disease, including as due to diabetes mellitus, type II, is denied.

An initial rating of 60 percent for spindle cell carcinoma of the lung, status post right middle lobectomy for the period prior to November 29, 2011 is allowed, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In a November 2011 VA examination, the Veteran was provided with new pulmonary function tests that included DLCO levels.  It was noted that results were positive for mild obstructive defect, poor bronchodilator response, restrictive lung defect cannot be excluded, and mildly reduced diffusing capacity, with normal arterial blood gasses.  Examination revealed pre bronchodilator results of FVC of 64 percent, FEV-1 of 62 percent, FEV1/FVC of 69 and DLCO uncorrected of 63 percent, and DLCO corrected of 64 percent.  Post bronchodilator results revealed FVC of 65 percent, FEV-1 of 66 percent predicted and FEV1/FVC of 99 percent.  The findings on the November 2011 VA examination reflect a significant change in the Veteran's pulmonary function and another examination should be accomplished to determine if this is the more accurate reflection of current lung disability.

A TDIU claim is an element of all appeals of an increased rating claim.  In Rice v. Shinseki, 22 Vet. App. at 447, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the issue is raised by the record.  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

In a May 21, 2008 signed statement, Dr. H.L. said the Veteran was seen that day and had severe lung disease along with a number of other problems including cardiac disease for which he had a pacemaker in place.  Dr. H.L. said that the Veteran was unable to work.

In November 2010, the Veteran told the VA examiner that, in 1996, one year after his lung surgery, he was laid off from his job because he was no longer able to perform the job duties as a security supervisor at a federal law enforcement center.  Furthermore, in June 2008, the Veteran filed a formal claim for a TDIU (VA Form 21-8940) but there is no indication that the RO ever considered his claim.  

The Veteran's service-connected disabilities include: lung disability, evaluated as 60 percent disabling (as granted herein); degenerative joint disease of the right hand and tinnitus, each evaluated as 10 percent disabling; and left ear hearing loss, rated at 0 percent.  However, the Board notes that there is no opinion as to the effect of the Veteran's service-connected disabilities on his employability.  To date, this issue has not been considered by VA and it is referred to the RO for appropriate action.  Recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain all medical records regarding the Veteran's treatment at the VA Community Based Outpatient Clinic (CBOC) in Brunswick, Georgia, and the VA medical center in Atlanta, for the period from November 2010 to the present, and any additional private medical records identified by the Veteran, dated since June 2010.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current severity and all manifestations of his service-connected lung disability.  All indicated tests and studies should be performed, including pulmonary function tests that include DLCO results.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities (i.e., residuals of spindle cell carcinoma of the lung, status post right middle lobectomy, degenerative joint disease of the right hand, tinnitus, and left ear hearing loss). 

A rationale for any opinion expressed should be provided.  If the examiner(s) is (are) unable to offer the requested information without resort to speculation, the report(s) should so state.

3. After completion of the above development, adjudicate the matter of entitlement to a TDIU (see Rice v. Shinseki, supra) and an initial increased rating for lung disability, from November 29, 2011 in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  If a total rating is not granted, send the Veteran and his representative an SSOC that includes a citation to 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2011) and a discussion of how those regulations affects VA's decision with regard to a TDIU.  An appropriate period of time should be allowed for response. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


